[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                February 23, 2006
                                 No. 05-10813                 THOMAS K. KAHN
                           ________________________               CLERK

                   D. C. Docket No. 01-00518-CV-ORL-28JGG

SIERRA MALDONADO,
through her next friend Ana Suarez,

                                                              Plaintiff-Appellant,

                                      versus

PAUL SNEAD, et al.,

                                                                     Defendants,

THELIA WOODS,
SANDY BAKER,
GREGORY CHARLES RICHMOND,
personal representative of the Estate of Marlene
May Richmond,


                                                           Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (February 23, 2006)
Before CARNES, HULL and PRYOR, Circuit Judges.

PRYOR, Circuit Judge:

      This is a civil rights action brought by Sierra Maldonado, a former foster

child, against seventeen current or former employees of the Florida Department of

Children and Families for deliberate indifference to Maldonado’s constitutional

right to physical safety in foster care. We must decide two main issues in this

appeal: (1) whether the district court correctly dismissed twelve defendants

because Maldonado failed to state a claim against those defendants in her Fourth

Amended Complaint; and (2) whether the district court, on summary judgment,

correctly refused to strip three defendants of the qualified immunity that the U.S.

Supreme Court has stated is “necessary to preserve the ability of government

officials to serve the public good.” Richardson v. McKnight, 521 U.S. 399, 408,

117, S. Ct. 2100, 2105 (1997) (internal quotation omitted); see Ray v. Foltz, 370

F.3d 1079, 1082 (11th Cir. 2004). We agree with the judgment of the district court

on both issues. As to the twelve defendants, Maldonado either failed to state a

claim of deliberate indifference or refused, after several opportunities to amend her

complaint, to comply with the heightened pleading standards that apply in “civil

rights actions against public officials who may be entitled to qualified immunity.”

Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001). As to the entry of



                                          2
summary judgment in favor of the other three defendants, Maldonado failed to

present evidence either that she was at risk of serious harm or that the three

defendants had actual knowledge or deliberately failed to learn that Maldonado

was at risk of serious harm. Maldonado’s remaining arguments about procedural

issues likewise are unpersuasive. We affirm.

                                 I. BACKGROUND

      Sierra Maldonado was born on July 11, 1995. Both Maldonado’s parents

abused cocaine and heroin and her mother’s previous husband committed suicide.

After Maldonado’s father abused and nearly killed Maldonado’s older half-sister,

the Florida Department of Children and Families took custody of Maldonado and

placed her in the home of Wilfredo and Rebecca “Vicki” Soto in December 1995.

      When Maldonado joined them, Wilfredo and Vicki Soto had been foster

parents for approximately six or seven years. During that time, they had cared for

approximately 55 children and never had been accused of any type of abuse. The

Sotos had two biological sons, Wilfredo and Daniel, a teenager and near-teenager.

Daniel Soto, known as Davy, had experienced some trouble at school and spent

time at Edgewood Boys Ranch to overcome behavioral problems. After

Maldonado eventually was removed from the Soto home in December 1996,

another foster parent would report that Davy Soto once stated he hated Maldonado



                                           3
and wanted her dead.

      In February 1996, DCF agent Betty Benjamin Clarke took Maldonado to

Doctor Carlos Rodriguez for an ear examination. During the visit, Rodriguez

examined a sore on Maldonado’s arm. Vickie Soto would later recall the sore “was

something that started like a pimple.” Rodriguez mentioned that the sore looked

like a cigarette burn but later diagnosed it as impetigo, “[a] name given to various

pustular diseases of the skin.” The Oxford English Dictionary (2d ed. 1986).

Clarke recorded Rodriguez’s comment, that the sore looked like a cigarette burn, in

the “blue book,” a record kept by the DCF that included information about

Maldonado’s visits to the doctor. Clarke also reported the comment to her

supervisor, Mae Duncan, who in turn called her supervisor, Mike Penn. Penn

called Doctor Rodriguez, who confirmed the diagnosis of impetigo.

      In May 1996, Vicki Soto took then ten-month-old Maldonado to the

emergency room because of a cut on her face. Medical records stated that Vicki

Soto did not know how the cut happened but speculated the cut may have been

caused by an accident with a toy. The attending physician gave Maldonado three

stitches to minimize scarring. DCF agent Renee Szarapski completed an Incident

Report the following day and filed a Status Report with a state court in the ninth

judicial circuit of Florida. In deposition testimony, several years later, Vicki Soto



                                           4
speculated that Maldonado had been cut with a knife that was in her crib.

      When Maldonado was with the Sotos, at least two DCF agents noted

concerns about the cleanliness of the Soto house, and in the fall of 1996, the Sotos

moved into a house that was not immediately licensed by the DCF.

      On December 8, 1996, Maldonado was injured and suffered severe brain

damage and partial paralysis. Maldonado alleged that she was “wantonly and

willfully shaken, thrown, and otherwise severely abused and neglected by the

Sotos.” The defendants assert that “[n]o one in the Soto family has any knowledge

of how [Maldonado] was injured.”

      In December 2000, four years after she was injured, Maldonado, through her

grandmother Ana Suarez, filed a complaint against five current or former

employees of the DCF: Paul Snead, district administrator in Orlando; Carol

DeLoach, a program operations administrator; Renee Szarapski, a service unit

worker; Thelia Woods, a placement unit worker; and Kathy Swaggerty, a licensing

unit worker. Maldonado alleged that the defendants were deliberately indifferent

to her right to physical safety in foster care, as guaranteed by the Fourteenth

Amendment, when they allegedly disregarded events and circumstances that

suggested a risk of serious harm and should have prompted the defendants to

remove Maldonado from the foster home before she was injured.



                                           5
      Maldonado filed her complaint in a state court, but the defendants removed

the case to the United States District Court for the Middle District of Florida in

April 2001. In May 2001, Maldonado filed a twenty-five-page Amended

Complaint and added thirteen additional defendants: Sid McCallister, a deputy

district administrator; Marty Buckley, a program administrator; Mike Penn, a

program administrator; Marianne Rosenbauer, a program operation administrator;

Doris Malave, an adoption-related services unit supervisor; Barbara Holmes, a

foster care service unit supervisor; Sandy Baker, a placement and licensing worker;

Betty Benjamin, a protective investigation and service unit worker; Ingrid

McKinney, a placement and licensing unit worker; Marlene Richmond, a licensing

unit worker; Jeanette Montanez, a licensing worker; Ann Schmitt, a licensing

worker; and Debbie Mullen, whom Maldonado later voluntarily dismissed.

Several of the defendants filed motions to dismiss the Amended Complaint. After

the district court denied each motion, the defendants sought our review.

      In February 2002, we reversed and remanded the order of the district court

that denied the motions to dismiss the Amended Complaint. Maldonado v. Snead,

No. 01-14694 (11th Cir. Feb. 15, 2002) (unpublished). We reasoned that the

district court “did not distinguish between the conduct of the various defendants,

and did not address each defendant’s immunity separately.” We stated that “a



                                           6
major component of the problem is Maldonado’s Amended Complaint, which is of

the shotgun variety we have ‘repeatedly’ condemned,” and we acknowledged that

“it may be quite difficult for the district court to analyze the alleged actions of each

defendant separately without requiring [Maldonado] to re-plead with more

specificity but less length.” We then remanded the case “to allow the district court

to address each supervisor’s request for immunity individually or explain why the

supervisors should be considered collectively.”

      On remand, with leave of the district court, Maldonado filed a sixteen-page

Second Amended Complaint. The district court granted the defendants’ motion to

dismiss the Second Amended Complaint because the allegations of the Second

Amended Complaint were not materially different from the allegations of the

Amended Complaint. With leave of the district court, Maldonado then filed a

Third Amended Complaint, which consisted of 124 pages and 559 paragraphs.

The district court granted the defendants’ motion to dismiss the Third Amended

Complaint because it, “like the prior complaints, [was] of the ‘shotgun’ variety.”

      Based on the “interests of justice . . . [and] important constitutional issues

involved in this matter,” the district court allowed Maldonado a final opportunity

to file a complaint “that [would comply] with the pleading requirements of the

Eleventh Circuit, including the directives regarding specificity and length of



                                            7
pleading.” In response, Maldonado filed a twenty-four-page Fourth Amended

Complaint. The defendants filed a motion to dismiss the Fourth Amended

Complaint, which the district court granted as to twelve defendants but denied as to

five. Maldonado then dropped her claims against two of the five remaining

defendants.

      On January 12, 2005, the district court entered summary judgment for the

three remaining defendants on the basis of qualified immunity. Maldonado now

appeals that decision, the dismissal of her Fourth Amended Complaint as to twelve

defendants, and three other issues.

                           II. STANDARD OF REVIEW

      “We review the dismissal of a complaint for failure to state a claim de

novo.” Shands Teaching Hosp. & Clinics, Inc. v. Beech Street Corp., 208 F.3d

1308, 1310 (11th Cir. 2000). Although “in reviewing a motion to dismiss, we need

only accept well-pleaded facts and reasonable inferences drawn from those facts,”

Gonzalez v. Reno, 325 F.3d 1228, 1235 (11th Cir. 2003) (internal quotations

omitted), we “constru[e] all allegations in the complaint as true and in the light

most favorable to the plaintiff,” Shands, 208 F.3d at 1310.

      “The court of appeals reviews grants of summary judgment de novo,

applying the same legal standard employed by the district court in the first



                                           8
instance.” Hairston v. Gainesville Sun Pub. Co., 9 F.3d 913, 918 (11th Cir. 1993).

Summary judgment is appropriate where “there is no genuine issue as to any

material fact.” Fed. R. Civ. P. 56(c). If “the record taken as a whole could not lead

a rational trier of fact to find for the non-moving party, then there is no genuine

issue for trial,” and summary judgment is appropriate. Matsushita Electric

Industrial Co., Ltd., v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348,

1356 (1986) (internal quotation omitted). If, on the other hand, the non-moving

party presents evidence “such that a reasonable jury could return a verdict for [that]

party,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510

(1986), then there is a genuine factual dispute and summary judgment is not

appropriate. When we review a grant of summary judgment, we “view the

evidence and all factual inferences therefrom in the light most favorable to the

party opposing the motion.” Patterson & Wilder Constr. Co. v. United States, 226

F.3d 1269, 1273 (11th Cir. 2000).

      We review the evidentiary ruling of the district court to strike expert witness

affidavit testimony for abuse of discretion and will not reverse unless substantial

prejudice exists. See Hall v. United Ins. Co. of America, 367 F.3d 1255,

1259 (11th Cir. 2004); Piamba Cortes v. Am. Airlines, Inc., 177 F.3d 1272, 1305

(11th Cir. 1999). We review the denial of a motion to add a new defendant for



                                           9
abuse of discretion. See Dean v. Barber, 951 F.2d 1210, 1215 (11th Cir. 1992).

We “review the disposition of a motion for reconsideration under an abuse of

discretion standard.” Fla. Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dept. of

Health and Rehab. Serv., 225 F.3d 1208, 1216 (11th Cir. 2000) (citing Region 8

Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th Cir.

1993)).

                                 III. DISCUSSION

       Maldonado makes five arguments in this appeal: (1) the district court

erroneously dismissed the Fourth Amended Complaint as to twelve defendants

because Maldonado stated a claim of deliberate indifference against the

defendants; (2) the district court erroneously granted summary judgment for three

defendants because a jury could find the defendants recklessly ignored signs that

Maldonado was at risk of serious harm; (3) the district court abused its discretion

by striking the affidavit of an expert witness for Maldonado because some of the

affidavit was admissible; (4) the district court abused its discretion by denying

Maldonado’s motion to add a new defendant because the motion was not opposed

and was based on newly obtained documents; and (5) the district court abused its

discretion by denying Maldonado’s motion for reconsideration of dismissal as to

three defendants because the motion was based on newly obtained evidence that



                                          10
had not been discovered due to delay by the DCF. We discuss each argument in

turn.

  A. The District Court Correctly Dismissed the Fourth Amended Complaint as to
                                Twelve Defendants.

        Maldonado alleged that the defendants acted with deliberate indifference

when they recklessly ignored certain events and circumstances that, Maldonado

argues, suggested Maldonado was at risk of serious harm. Because the defendants

invoked the defense of qualified immunity and established they had acted within

their discretionary authority, Maldonado was required to plead facts that would

strip the defendants of qualified immunity. See Lumley v. City of Dade City, Fla.,

327 F.3d 1186, 1193-94 (11th Cir. 2003). Before we address Maldonado’s

complaint against each defendant, we review the standards that govern her

pleading.

        “Our procedure in assessing qualified immunity is well-established.”

Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). The first inquiry is

“whether plaintiff’s allegations, if true, establish a constitutional violation.” Hope

v. Pelzer, 536 U.S. 730, 736, 122 S. Ct. 2508, 2513 (2002) (citing Saucier v. Katz,

533 U.S. 194, 201, 121 S. Ct. 2151, 2156)); see Behrens v. Regier, 422 F.3d 1255,

1258 n.7 (11th Cir. 2005). If there is a violation of a constitutional right on the

facts as alleged and construed to be true, then the second inquiry is “whether the

                                           11
right was clearly established.” Saucier, 533 U.S. at 201, 121 S. Ct. at 2156; see

Behrens, 422 F.3d at 1258 n.7. If “no constitutional right would have been

violated were the allegations established, there is no necessity for further inquiries

concerning qualified immunity.” Saucier, 533 U.S. at 201, 121 S. Ct. at 2156.

      “[F]oster children have a constitutional right to be free from unnecessary

pain and a fundamental right to physical safety.” Ray v. Foltz, 370 F.3d 1079,

1082 (11th Cir. 2004) (citing Taylor v. Ledbetter, 818 F.2d 791, 794-95 (11th Cir.

1987) (en banc)). Violations of this right by foster care officials are exceptional

because “only where it is alleged and the proof shows that the state officials were

deliberately indifferent to the welfare of the child will liability be imposed.”

Taylor, 818 F.2d at 797 (emphasis added). “Deliberate indifference is not the same

thing as negligence or carelessness. On the contrary, the Supreme Court has made

clear that a state official acts with deliberate indifference only when he disregards a

risk of harm of which he is actually aware.” Ray, 370 F.3d at 1083 (citing Farmer,

511 U.S. at 836, 114 S. Ct. at 1978; Estelle v. Gamble, 429 U.S. 97, 106, 97 S. Ct.

285, 292 (1976)).

      In Farmer, the Supreme Court expressly “reject[ed] . . . an objective test for

deliberate indifference.” Farmer, 511 U.S. at 837, 114 S. Ct. at 1979. To be

deliberately indifferent, an “official must both be aware of facts from which the



                                           12
inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Farmer, 511 U.S. at 837, 114 S. Ct. at 1979; see Ray,

370 F.3d at 1083. “Following this guidance, we have stated that in order to

establish deliberate indifference, plaintiffs must be able to allege (and prove at

trial) that the defendant (1) was objectively aware of a risk of serious harm; (2)

recklessly disregarded the risk of harm; and (3) this conduct was more than merely

negligent.” Ray, 370 F.3d at 1083 (citing McElligott v. Foley, 182 F.3d 1248,

1255 (11th Cir. 1999)). This standard means that “[a] child abused while in foster

care, in order to successfully recover from state officials in a section 1983 action,

will be faced with the difficult problem of showing actual knowledge of abuse or

that agency personnel deliberately failed to learn what was occurring in the foster

home.” Taylor, 818 F.2d at 796; see Ray, 370 at 1083.

      A complaint of deliberate indifference filed on behalf of a child in foster

care must adhere to the “rule that heightened specificity is required in civil rights

actions against public officials who may be entitled to qualified immunity.”

Magluta, 256 F.3d at 1284. “The complaint must allege the relevant facts with

some specificity. ‘[M]ore than mere conclusory notice pleading is required. . . .

[A] complaint will be dismissed as insufficient where the allegations it contains are

vague and conclusory.’” Gonzalez, 325 F.3d at 1235 (quoting Fullman v.



                                           13
Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984)); see Magluta, 256 F.3d at 1284;

GJR Inv., Inc. v. County of Escambia, 132 F.3d 1359, 1367 (11th Cir. 1998).

Although a complaint should consist of “a short and plain statement of the claim

showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2); see Magluta,

256 F.3d at 1284, plaintiffs must avoid shotgun pleadings, which “we have

condemned repeatedly,” Magluta, 256 F.3d at 1284; see, e.g., Strategic Income

Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1296 n.9 (11th Cir.

2002); Byrne v. Nezhat, 261 F.3d 1075, 1128-34 (11th Cir. 2001); Cramer v. State

of Florida, 117 F.3d 1258, 1263 (11th Cir. 1997). In the light of these

requirements of pleading, we review Maldonado’s complaint against each

defendant.

                              1. Defendant Paul Snead

      Maldonado’s Fourth Amended Complaint failed to state a claim against Paul

Snead, a district administrator in Orlando. Maldonado alleged that Snead knew all

the information in the licensing files when he licensed the Soto home in 1995 and

1996, and that Maldonado was included in the 1996 license. Maldonado also

alleged that Snead, “[i]n placing and keeping Sierra with the Soto family, . . .

overlooked or deliberately disregarded the numerous red flags [described in

paragraphs 10 to 17 of the complaint] indicating the unsuitability and the unsafe



                                          14
nature of the Soto house for Sierra.”

      These allegations were vague and failed to specify whether Snead had actual

knowledge or deliberately failed to learn of risk of serious harm to Maldonado

when he licensed the Soto home; what responsibility Snead had for “keeping”

Maldonado with the Soto family; and which of the allegations in paragraphs 10 to

17 Maldonado meant to designate by use of the phrase “red flags.” Even

Maldonado’s more specific allegation, that “Snead knew of the behavior and anger

management problems of the younger Soto boy, and the increasing resentment of

the boys toward the foster children, particularly Sierra,” failed to state when Snead

obtained knowledge of these alleged facts, how these facts would have amounted

to a risk of serious harm, and how Snead’s conduct was reckless. Because “a

complaint will be dismissed as insufficient where the allegations it contains are

vague and conclusory,” Fullman, 739 F.2d at 556-57, the district court correctly

dismissed the Fourth Amended Complaint as to Snead.

                            2. Defendant Sid McCallister

      Maldonado’s Fourth Amended Complaint failed to state a claim against Sid

McCallister, the deputy district administrator for the DCF. Maldonado alleged that

“[i]n placing and keeping [Maldonado] with the Soto family, McCallister

overlooked or deliberately disregarded the numerous red flags in [paragraphs 10 to



                                          15
17 of the complaint] indicating the unsuitability and unsafe nature of the Soto

house.” This allegation was vague and failed to specify whether McCallister had

actual knowledge or deliberately failed to learn of risk of serious harm to

Maldonado any time before she was injured; what responsibility McCallister had

for “placing” or “keeping” Maldonado with the Soto family; and which of the

allegations in paragraphs 10 to 17 Maldonado meant to designate by use of the

phrase “red flags.” Other allegations that were more specific and included dates

conspicuously failed to include the alleged cigarette burn and knife gash.

Maldonado alleged that McCallister knew Davy Soto stated he hated Maldonado

and wanted her dead, but she failed to state how McCallister recklessly disregarded

that information. “[A] complaint will be dismissed as insufficient where the

allegations it contains are vague and conclusory.” Fullman, 739 F.2d at 556-57;

see Gonzalez, 325 F.3d at 1235; Magluta, 256 F.3d at 1284; GJR Inv., 132 F.3d at

1367. The district court correctly dismissed the Fourth Amended Complaint as to

McCallister.

                            3. Defendant Marty Buckley

      Maldonado’s Fourth Amended Complaint failed to state a claim against

Marty Buckley, a program administrator responsible for foster care. Maldonado

alleged that Buckley “knew or had access to information of which he was required



                                          16
to know and consciously disregarded” about the alleged cigarette burn, knife gash,

and Davy Soto’s statement. Maldonado failed to allege either what information

Buckley knew or was required to know or how Buckley deliberately failed to learn

that Maldonado allegedly had been abused. “The complaint must allege the

relevant facts with some specificity,” Gonzalez, 325 F.3d at 1235, and Maldonado

was given several opportunities to satisfy this standard. The district court correctly

dismissed the Fourth Amended Complaint as to Buckley.

                              4. Defendant Mike Penn

      Maldonado’s Fourth Amended Complaint failed to state a claim against

Mike Penn, a program administrator responsible for foster care. Maldonado

alleged that Penn “knew or had access to information of which he was required to

know” that included the alleged cigarette burn and knife gash. Maldonado failed to

allege either what information Penn knew or was required to know or how Penn

deliberately failed to learn that Maldonado allegedly had been abused. “The

complaint must allege the relevant facts with some specificity,” Gonzalez, 325

F.3d at 1235, and Maldonado was given several opportunities to satisfy this

standard. The district court correctly dismissed the Fourth Amended Complaint as

to Penn.

                            5. Defendant Carol DeLoach



                                          17
      Maldonado’s Fourth Amended Complaint failed to state a claim against

Carol DeLoach, a “program operations administrator.” Maldonado alleged that

DeLoach knew of the alleged cigarette burn and knife cut, but she failed to state

whether DeLoach had knowledge of these facts before Maldonado was injured.

Maldonado alleged DeLoach knew of the danger posed by Davy Soto by the fall of

1996, but Maldonado failed to state how DeLoach recklessly disregarded that

knowledge. Maldonado alleged that DeLoach approved several over-capacity

placements in the Soto home before Maldonado was placed there in December

1995, but she did not allege DeLoach was involved with her placement. The

district court correctly dismissed the Fourth Amended Complaint as to DeLoach.

                           6. Defendant Barbara Holmes

      Maldonado’s Fourth Amended Complaint failed to state a claim against

Barbara Holmes, “a foster care service unit supervisor assigned to [Maldonado].”

Maldonado alleged that Holmes knew of the alleged cigarette burn and knife gash

and the conditions at the Soto home, but Maldonado failed to allege that Holmes

knew of a risk of serious harm before Maldonado was injured on December 8,

1996. As the defendants argue, and as the district court observed, “absent

knowledge at a meaningful time, a defendant cannot be said to have disregarded a

risk.” The district court correctly dismissed the Fourth Amended Complaint as to



                                         18
Holmes.

                        7. Defendant Betty Benjamin Clarke

      Maldonado’s Fourth Amended Complaint failed to state a claim against

Betty Benjamin Clarke, “a protective investigation and service unit worker

assigned to [Maldonado] from December 1995 through March 1996.” Maldonado

alleged that Clarke knew of the alleged cigarette burn and knife gash by January

1996, but that allegation necessarily was false because Maldonado alleged the

cigarette burn occurred in February 1996 and the knife gash in May 1996. Based

on the facts as Maldonado alleged them, Clarke could not have known about the

cigarette burn or knife gash by January 1996. The district court correctly

dismissed the Fourth Amended Complaint as to Clarke.

                           8. Defendant Kathy Swaggerty

      Maldonado’s Fourth Amended Complaint failed to state a claim against

Kathy Swaggerty, “a licensing unit worker and supervisor.” Maldonado did not

allege that Swaggerty knew of the alleged cigarette burn, the knife gash, or the

statement of the younger Soto boy that he wished Maldonado were dead. The

district court correctly dismissed the Fourth Amended Complaint as to Swaggerty.

                           9. Defendant Ingrid McKinney

      Maldonado’s Fourth Amended Complaint failed to state a claim against



                                         19
Ingrid McKinney, “a placement and licensing unit worker responsible for Sierra

Maldonado.” Maldonado alleged that McKinney knew about the alleged cigarette

burn, knife cut, and unsafe circumstances in the Soto home, but Maldonado failed

to state whether McKinney gained knowledge of these facts before Maldonado was

injured. The district court correctly dismissed the Fourth Amended Complaint as

to McKinney.

                         10. Defendant Jeanette Montanez

      Maldonado’s Fourth Amended Complaint failed to state a claim against

Montanez, “a licensing worker whose assignments included the Soto family.”

Maldonado’s allegations, construed in her favor, included that Montanez knew of

the alleged cigarette burn, knife gash, non-supervision by Mrs. Soto, and Davy

Soto’s statement about Maldonado. Maldonado also alleged that “[a]t all times

material, Montanez was a licensing worker whose assignments included the Soto

family” and that Montanez “participated in pertinent over-capacity decisions in

1994 and 1995” (emphasis added). Maldonado failed to allege, however, that

Montanez had any responsibility for Maldonado during 1996, when the cigarette

burn and knife gash allegedly occurred. The district court correctly dismissed the

Fourth Amended Complaint as to Montanez.

                            11. Defendant Ann Schmitt



                                         20
      Maldonado’s Fourth Amended Complaint failed to state a claim against Ann

Schmitt, “a licensing worker and supervisor responsible for the Soto family with

complete access to all information about the Soto house and the Soto family.”

Maldonado alleged, “In January 1996, Schmitt approved the relicensing of the Soto

home for a capacity of three, including [Maldonado], even though Schmitt knew

neither of the Soto boys wanted little girls . . . and even though the younger boy

was known to be out of control.” Maldonado alleged that Schmitt knew, at the

time of the 1996 relicensing, of the alleged cigarette burn and knife cut and

allegedly unsafe circumstances in the Soto home, including the statement of the

younger Soto boy that he wished Maldonado were dead. Most this allegation was

logically impossible because Maldonado alleged the cigarette burn occurred in

February 1996 and the knife gash in May 1996. Based on the facts as Maldonado

alleged them, Schmitt could not have known about the cigarette burn or knife gash

by January 1996. The district court correctly dismissed the Fourth Amended

Complaint as to Schmitt.

                           12. Defendant Renee Szarapski

      Maldonado’s Fourth Amended Complaint failed to state a claim against

Renee Szarapski, “a foster care service unit worker responsible for Sierra

Maldonado from March 1996 onward.” Maldonado alleged that Szarapski visited



                                          21
the Soto home only twice between March 1995 and December 1996, even though

she knew she was obligated to visit weekly, and that Szarapski failed to document

her visits, even though she knew “that DCF policies view undocumented events as

having not occurred.” Construed in her favor, Maldonado’s allegations included

that Szarapski knew about the alleged cigarette burn and knife cut, resentment of

the Soto boys toward foster children, Davy Soto’s “hatred” for Maldonado, and

that Mrs. Soto no longer wanted foster children. These allegations were

insufficient because Maldonado does not allege when Szarapski gained the relevant

knowledge; the only date she provides is “December 8, 1996,” the date Maldonado

was injured. The district court correctly dismissed the complaint as to Szarapski.

      The district court correctly dismissed the Fourth Amended Complaint as to

each of the aforementioned twelve defendants.

  B. The District Court Correctly Entered Summary Judgment for Baker, Woods,
                                  and Richmond.

      After the district court dismissed the Fourth Amended Complaint in favor of

twelve of the defendants, Maldonado dropped her claims against two of the five

remaining defendants. The three remaining defendants filed a motion for summary

judgment, which the district court granted. Maldonado now argues the district

court erred.

      To survive summary judgment, Maldonado must have provided evidence

                                         22
from which a jury could have found that Baker, Woods, or Richmond had actual

knowledge of a risk of serious harm to Maldonado but recklessly disregarded that

knowledge by conduct that was more than mere negligence. See Ray, 370 at 1083;

Taylor, 818 F.2d at 796. Maldonado attempted to carry her burden by showing the

defendants knew (1) Maldonado was burned with a cigarette, (2) Maldonado was

stabbed with a knife, and (3) Davy Soto posed a serious risk of harm, but the

defendants did nothing to protect Maldonado before she was seriously injured in

December 1996. Maldonado’s evidence of concerns the defendants might have

had about the cleanliness of the Soto house was irrelevant because an untidy house

would not have suggested a risk of child abuse. We limit our discussion to

whether the record supports Maldonado’s claims about the defendants’ knowledge

of the alleged cigarette burn, knife gash, and risk posed by Davy Soto.

 1. Whether the Defendants Knew Maldonado Had Been Burned with a Cigarette?

      A reasonable jury could not find that the defendants had actual knowledge or

deliberately failed to learn that Maldonado was burned with a cigarette in February

1996 for the simple reason that the record gave no basis to find Maldonado ever

was burned with a cigarette. The only evidence to support this allegation was a

notation in Maldonado’s blue book that stated, “[Maldonado] has sore on right

arm. The doctor states that it looks like a cigarette burn, but could not be



                                          23
positively sure.” The doctor’s record of Maldonado’s visit did not mention a

possible cigarette burn, but noted impetigo on the right arm. Years later, in his

deposition testimony, Doctor Rodriguez disclaimed any memory of Maldonado’s

visit but stated that he would have reported any suspicions that a child had been

burned with a cigarette.

       DCF officials considered the possibility of abuse but ruled it out after Mike

Penn called Rodriguez, who confirmed the sore was impetigo. The doctor’s

diagnosis settled the matter. As the defendants argue, “It is not the job of DCF

employees to second guess the medical opinion of a trained physician and remove

a child from her home in order to conduct an investigation based on nothing.”

There was no genuine issue of whether the defendants disregarded actual

knowledge or deliberately failed to learn that Maldonado had been burned with a

cigarette.

2. Whether the Defendants Knew Maldonado Had Been Stabbed in the Face with a
                               Steak Knife?

       There likewise was no basis to conclude the defendants disregarded actual

knowledge or deliberately failed to learn that Maldonado had been “stabbed in the

face with a steak knife.” Although Maldonado, through counsel, insistently refers

to a “knife wound,” “stab wound,” or “knife gash,” the first mention in the record

of the possibility that Maldonado was cut (not stabbed) with a knife was by Mrs.

                                          24
Soto in her deposition testimony provided over four years after Maldonado was

injured in December 1996. That testimony occurred long after the information

could have put the defendants on notice that Maldonado was at risk of serious

harm.

        The documents contemporaneous to the incident failed to suggest that

Maldonado had been abusively stabbed with a knife. An Incident Report prepared

by the DCF, for example, describes the cut as a “[s]mall gash under left eye” and

includes a short narrative:

        F.C. mother informed counselor on 5-30-96 - 1:15 pm. that her
        daughter was watching [Maldonado] and noticed [Maldonado] had a
        cut under her left eye. Cause not known - maybe from playing with
        toy. The cut was small, but wide. She took her to emergency room.
        Doctor gave her 3 stitches. Doctor stated she didn’t need them, but
        gave them to her so there would be less scaring [sic]. 5-31-96 - 10:10
        a.m. GAL, Michael Blaher was called. A message was left for him on
        answering machine. Paternal grandmother visited with [Maldonado]
        5-31-96 and were [sic] informed and asked to inform parents.
        Parent’s [sic] whereabouts are unknown. Status report written and
        submitted to court.

The medical records are likewise agnostic on how Maldonado was cut. They state

the “mother does not know how it happened” and speculate, “(? hit by toy

accidental[ly] by sibling).”

        In short, nothing in the record provided a basis to conclude the defendants

knew Maldonado had been stabbed in the face with a knife. Counsel referred us at



                                           25
oral argument to the Incident Report, but the Incident Report, which was

completed on May 31, 1996, one day after Maldonado was cut, makes no reference

to a knife. In fact, the Incident Report states, “Cause not known – maybe from

playing with toy.” There was no evidence in the record that Maldonado was

stabbed in the face with a steak knife, much less that the defendants had actual

knowledge or deliberately failed to learn of such an abuse.

   3. Whether the Defendants Knew Davy Soto Posed a Risk of Serious Harm?

      Finally, the record does not support the claim that the defendants knew Davy

Soto posed a risk of serious harm to Maldonado but did nothing to protect her. The

best evidence that Davy Soto was dangerous was a report that he once stated he

hated Maldonado and wanted her dead. As the record clearly shows, DCF officials

did not learn about this statement until after Maldonado was injured on December

8, 1996. Under the legal standard relevant to this case, the report of Davy Soto’s

statement was completely irrelevant because it was made after Maldonado was

injured. For this reason, the persistent and unqualified use of the allegation by

Maldonado’s attorneys has been disgraceful.

      It is unclear from Maldonado’s brief whether information available to Baker,

Woods, or Richmond before Maldonado was injured might have established that

Davy Soto posed a risk of serious harm. We independently reviewed the record,



                                          26
but found no basis for liability. One of the few items we discovered of even

potential relevance was a handwritten note on a document apparently related to the

1996 relicensing of the Soto home that stated, “Davy Soto, who was in Edgewood

Boys Ranch, for behavioral problems, has returned to the home. So far, it appears

things are working out satisfactorily. At the present time, he is being home

schooled. The Soto’s hope to be able to enroll him in regular school classes this

fall.” This note would not have put a DCF official on notice that Maldonado was

at risk of serious risk. The same is true of reports that Davy Soto, as a four- or

five-year-old child, expressed anger by screaming and hitting.

      Maldonado fails to explain what knowledge any of the defendants actually

had or how they deliberately failed to learn of Davy Soto and his behavioral or

psychological history. Maldonado equivocally asserts, for example, that “Woods

had actual knowledge that Davy’s out of control psychological behavior made him

a danger to Sierra or she deliberately chose to not obtain the information which she

was required to know,” but this assertion is conclusory because it fails to specify

either the source of Woods’s actual knowledge or what information she

deliberately chose to ignore. Even if we assume Maldonado meant Woods was

familiar with the licensing files, Maldonado fails to state what in the licensing files

put Woods on notice that Davy posed a risk of serious harm. We already have



                                           27
stated that the note about Davy Soto spending time at the Edgewood Boys Ranch

did not establish that he posed a risk of serious harm. Maldonado’s assertions

about Richmond are even weaker. Maldonado states, “Other information known to

Richmond or, if not actually known, information Richmond was required to know,

included the fact that Davy’s psychological problems made him a danger to others,

and also indicated the likelihood that David was at home and not in school at the

time [Maldonado] was stabbed.” Ambivalent and conclusory allegations that

Richmond was required to know “other information” about Davy Soto are

insufficient to create a genuine issue for trial. In her appeal brief, Maldonado does

not even raise the possibility that Baker knew Davy posed a danger to Maldonado.

      A reasonable jury could not strip Richmond, Woods, or Baker of their

immunity based on this record. The district court correctly entered summary

judgment in their favor.

    C. The District Court Did Not Abuse Its Discretion by Striking the Affidavit.

      Maldonado appeals the order of the district court that struck the affidavit of

Mary Allegretti, her expert witness. Allegretti testified in her affidavit that she

formerly worked for the DCF in various positions and claimed to be “an expert in

child welfare systems such as Florida’s.” Allegretti stated she had “personally

reviewed several thousand pages of records and related documents produced by



                                           28
DCF pertaining to [Maldonado],” and that her “opinions [were] based upon [her]

review of records produced by DCF and information obtained during [her] tenure

with DCF.” She also stated, “In this affidavit I use terms which convey the

conclusion that information within the DCAF file gave rise to knowledge on the

part of Department personnel, but I do not state personal awareness of such facts”

(emphasis added).

       The district court concluded that the affidavit created no genuine issue for

trial because, as the defendants argued, it contained “nothing but legal conclusions,

conclusory statements of fact[], misstatements of fact[], facts which have already

been found by this Court to be irrelevant . . . and facts which would be

inadmissible at trial.” We agree. The district did not abuse its discretion in

striking the affidavit.

   D. The District Court Did Not Abuse Its Discretion by Denying Maldonado’s
                         Motion to Add a New Defendant.

       Six months after the deadline to join new parties, Maldonado filed a motion

to add a new party. Maldonado contends the motion was necessary because

defendants withheld relevant documents until the “eleventh hour.” The defendants

did not oppose the motion, for what they call “strategic reasons,” and the district

court denied Maldonado’s motion.

       Maldonado makes three arguments about why her motion should have been

                                          29
granted, but each fails. Maldonado first argues the district court lacked discretion

to deny the motion because the defendants did not oppose it, but she cites no

authority for this proposition and ignores that she filed her motion late.

Maldonado then argues the district court abused its discretion by denying the

motion, but the only supporting authority she cites is irrelevant because that case

concerned denial of an unopposed motion for a continuance and the right under the

Sixth Amendment to have adequate time to prepare for trial, both non-issues in this

case. See United States v. Verderame, 51 F.3d 249, 252 (11th Cir. 1995).

Maldonado finally argues the motion was warranted because she received some

documents “almost at the eleventh hour,” but we are more persuaded by the

reasoning of the district court that Maldonado was dilatory:

      [T]his case has been pending for several years and [Maldonado] has
      been given numerous opportunities to amend her complaint. She will
      not be permitted another chance at this late date, especially
      considering that the dispositive motion deadline has passed,
      dispositive motions have in fact been filed, trial is set to begin in less
      than two months, and the addition of more defendants would
      undoubtedly delay resolution of this matter even further.

The district court did not abuse its discretion by denying the motion to add a new

defendant.




                                          30
   E. The District Court Did Not Abuse Its Discretion by Denying Maldonado’s
   Motion for Reconsideration of Dismissal of Holmes, Szarapski, or Montanez.

      Maldonado appeals the order that denied her motion seeking reconsideration

of dismissal of her Fourth Amended Complaint as to Holmes, Szarapski, and

Montanez. Although the district court reviewed Maldonado’s motion under Rule

54(b) as a motion for reconsideration of a non-final order rather than under Rule

60(b) as a motion for relief from judgment, “[w]e see no reason to apply a different

standard when the party seeks reconsideration of a non-final order” than when the

party seeks reconsideration of a final judgment. Region 8 Forest Serv., 993 F.2d at

806. We review this ruling for abuse of discretion. See Fla. Ass’n of Rehab.

Facilities, 225 F.3d at 1216.

      Maldonado filed her motion for reconsideration approximately ten months

after the district court dismissed the Fourth Amended Complaint as to the three

defendants. Because the district court found that Maldonado’s “new” evidence

was “not materially different” from evidence previously available to her and that

the defendants had not engaged in discovery misconduct with regard to the

evidence in question, the court concluded there was “no basis for revisiting the

dismissal . . . of the claims against former defendants Holmes, Szarapski, and

Montanez.” We agree.

      Maldonado erroneously argues two articles of new evidence would have

                                         31
changed the analysis of whether to dismiss the defendants. One article of so-

characterized new evidence was the Incident Report signed by Szarapski and

Holmes on May 31, 1996, but, as the defendants argue, the information in the

Incident Report also can be found in the Status Report signed by Holmes and

Szarapski and dated May 31, 1996. Another article of so-characterized new

evidence was a document showing that Montanez “was the placement official who

put [Maldonado] in the Soto home.” Maldonado argues this evidence was relevant

because her complaint was dismissed against Montanez for not alleging that

Montanez was involved “at a meaningful time relative to the cigarette burn and

knife wound.” This argument fails because the cigarette burn and knife cut

allegedly occurred after Maldonado was placed in the Soto home. Montanez’s role

in placing Maldonado in the Soto home was not relevant to those alleged acts of

abuse. These disputed articles of evidence did not justify granting the motion to

reconsider dismissal.

      Maldonado also argues that, even if the DCF, rather than the defendants,

were responsible for delivering the evidence late, she should not be penalized for

circumstances beyond her control. This argument also fails because the denial of

her motion to reconsider was not a penalty for the simple reason that her new

evidence was immaterial. The district court did not abuse its discretion by denying



                                         32
the motion reconsider.

                               IV. CONCLUSION

      We affirm each decision of the district court. Dismissal of the Fourth

Amended Complaint was appropriate as to Paul Snead, Sid McCallister, Marty

Buckley, Mike Penn, Carol DeLoach, Barbara Holmes, Betty Benjamin Clarke,

Kathy Swaggerty, Ingrid McKinney, Jeanette Montanez, Ann Schmitt, and Renee

Szarapski and summary judgment was appropriate as to Sandy Baker, Marlene

Richmond, and Thelia Woods. The district court also did not abuse its discretion

in striking the affidavit of Mary Allegretti, denying Maldonado’s motion to join a

new defendant, and denying Maldonado’s motion to reconsider dismissal as to

Barbara Holmes, Renee Szarapski, or Jeanette Montanez.

      AFFIRMED.




                                         33